                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CRIMINAL NO. 5:19-CR-00022-MOC-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 GREG E. LINDBERG,                               )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on Defendant’s “Motion[s] for Admission Pro Hac

Vice and Affidavit[s][for Rachel M. Riley and Paul J. Johnson]” (documents # 114-115) filed

January 7, 2020. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.


                                      Signed: January 7, 2020
